Citation Nr: 1640765	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  14-27 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected chronic lumbosacral strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for service-connected status post fracture, right third proximal interphalangeal joint, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held before the undersigned Veterans Law Judge at the RO in August 2015 and a transcript is of record.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Virtual VA contains additional VA treatment records and other documents that are duplicative of what is in VBMS and/or that are irrelevant to the issues on appeal.  Both Virtual VA and VBMS contain VA treatment records not considered by the agency of original jurisdiction (AOJ) in the most recent statement of the case.  As the outstanding issue in this case is being remanded, the AOJ will have the opportunity to review those records.  

The issue of entitlement to an increased evaluation for chronic lumbosacral strain, currently evaluated as 40 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2015 hearing, prior to the promulgation of a decision on the issue, the Veteran notified the Board that he wished to withdraw his claim for entitlement to an increased evaluation for status post fracture, right third proximal interphalangeal joint, currently evaluated as 10 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an increased evaluation for status post fracture, right third proximal interphalangeal joint, currently evaluated as 10 percent disabling, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).

During the August 2015 hearing, the Veteran and his representative stated the desire to withdraw the appeal as to the issue of entitlement to an increased evaluation for status post fracture, right third proximal interphalangeal joint, currently evaluated as 10 percent disabling.  The Veteran also submitted a letter statement, dated August 24, 2015, confirming the withdrawal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.



ORDER

The issue of entitlement to an increased evaluation for status post fracture, right third proximal interphalangeal joint, currently evaluated as 10 percent disabling, is dismissed.


REMAND

Regarding the Veteran's increased rating claim for chronic lumbosacral strain, remand is necessary to obtain an updated VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination regarding the chronic lumbosacral strain was in May 2011, over five years ago.  During the August 2015 Board hearing, the Veteran testified to symptoms that indicate his disability had worsened since the time of this examination.  Specifically, the Veteran reported stiffness and that if he stood up for more than two or three minutes, he was not able to walk and that he needed to sit down.  He stated that he couldn't straighten his back and that it was difficult to straighten up and walk.  The Veteran also reported taking lots of times off from work due to his back condition.  He also reported that his back condition affects his ability to conduct normal activities such as cutting grass or being active and that he has used walkers and canes.  He reported having surgery on his back in October or November 2014 and January 2015.  In addition to surgery, he reported the use of medication, muscle relaxers, physical therapy, orthopedic treatment, TENS unit, injections, and nerve blocks for his back condition.  Additionally, the Veteran stated in a July 2014 VA 9 form that the record does not reflect his incapacitating episodes.  A review of the Veteran's treatment records also show that he had a laminectomy in December 2015 and intermittent use of a back brace.  

The May 2011 VA examination report shows the Veteran experienced stiffness, weakness, lack of endurance, and fatigability.  However, there were no incapacitating episodes found and no need for assistive devices.  The examiner also found there were no functional limitations resulting from the back condition and that the Veteran was able to walk 100 yards.  Considering the Veteran's statements as well as subsequent treatment records indicating worsening symptoms of the Veteran's back condition, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's chronic lumbosacral strain.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Centers and obtain and associate with the electronic claims file all outstanding VA treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After obtaining any outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his chronic lumbar strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file.  The examiner must provide an explanation for all opinions expressed.

The examiner should comment on the severity of the Veteran's chronic lumbar strain and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify and describe any neurological manifestations of the service-connected lumbar spine disability.  In so doing, he or she should opine as to whether any neurological symptoms, including bowel and bladder impairment, are attributable to the Veteran's service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


